UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 25, 2012 DNB Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania 1-34242 23-2222567 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 4 Brandywine Avenue, Downingtown, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (610) 269-1040 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07.Submission of Matters to a Vote of Security Holders. On April25, 2012, the Company held its annual meeting of shareholders. At the annual meeting, three matters were submitted to a vote of shareholders: (1)the election of two nominees to the Board of Directors of the Company for terms expiring in 2015; (2) the approval of Amendments to the 1995 Stock Option Plan to increase the number of shares for which options may be granted thereunder, as well as other modifications, and (3)the ratification of the selection of ParenteBeard LLC as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2012. The number of votes cast for, against, or withheld as to each such matter or nominee, as well as the number of abstentions as to each such matter or nominee, are set forth below. Proposal 1 - Election of Directors Nominee FOR WITHHELD Thomas A. Fillippo James J. Koegel Proposal 2 – Proposal to amend and restate the Company's Amended and Restated 1995 Stock OptionPlan to increase the number of shares for which options may be granted thereunder, as wellas other modifications FOR AGAINST ABSTAIN Proposal 3 - Ratification of ParenteBeard, LLP as the registered public accounting firm for the fiscalyear ending December 31, 2012 FOR AGAINST ABSTAIN Item 9. 01. Financial Statements and Exhibits. (c) Exhibits. None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DNB Financial Corporation April 26, 2012 By: /s/ Gerald F. Sopp Name: Gerald F. Sopp Title: Chief Financial Officer and Executive Vice President
